COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                        NO. 2-06-469-CV
 
                                                                                                        
JAMES KELLY PHILPOT                                                        APPELLANT
 
                                                   V.
 
MARK PARTHIE                                                                     APPELLEE
 
                                              ------------
 
             FROM
THE 393RD DISTRICT COURT OF DENTON
COUNTY
 
                                              ------------
 
                  MEMORANDUM
OPINION[1]
AND JUDGMENT
 
                                              ------------
On December 22, 2006 and
January 8, 2007, we notified appellant, in accordance with rule of appellate
procedure 42.3(c), that we would dismiss this appeal unless the $125 filing fee
was paid.  See Tex. R. App. P. 42.3(c).  Appellant has not paid the $125 filing
fee.  See Tex. R. App. P. 5, 12.1(b).




Because appellant has failed
to comply with a requirement of the rules of appellate procedure and the Texas
Supreme Court=s order of
July 21, 1998,[2]
we dismiss the appeal.  See Tex. R. App. P. 42.3(c), 43.2(f).
Appellant shall pay all costs
of this appeal, for which let execution issue. 
See Tex. R. App. P.
43.4.
 
PER CURIAM
 
PANEL
D:  HOLMAN, GARDNER, and WALKER, JJ. 
 
DELIVERED:   January 25, 2007




[1]See Tex. R. App. P. 47.4.


[2]July
21, 1998 AOrder
Regarding Fees Charged in Civil Cases in the Supreme Court and the Courts of
Appeals,@
971-972 S.W.2d (Tex. Cases) XXXVIII (1998).